Citation Nr: 0307755	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  00-06 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased evaluation for filariasis, 
currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from October 1940 to November 
1945.  This matter originally came before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a February 
1999 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington, which 
denied the benefits sought on appeal.  In March 2001, the 
Board remanded this issue for additional development.  The 
Board is satisfied that the requested development has been 
completed, and that the matter is now properly back before 
the Board for appellate review.


FINDINGS OF FACT

1.  VA has undertaken all necessary actions required by the 
Veterans Claims Assistance Act of 2000.

2.  The veteran's service-connected filariasis is not 
productive of an active disease process.

3.  There are no current, nonrated residuals of filariasis 
that may be assigned a separate disability rating under VA 
law.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for filariasis 
have not been approximated.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, Part 4, 
including § 4.88b, Diagnostic Code 6305 (2002).

2.  The criteria for a new, separate disability rating for 
residuals of filariasis have not been approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, Part 4, including §§ 4.14, 4.21, 4.88b, Diagnostic 
Codes 6305, 7121 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board is satisfied that the RO has met its 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  
See 38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. §§ 3.102, 
3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The Board finds that the RO met its duties to notify in this 
case.  The veteran was provided adequate notice as to the 
evidence necessary to substantiate his claim, as well as the 
applicable laws and regulations, as indicated in the February 
1999 rating decision, the October 1999 statement of the case, 
the September 2002 supplemental statement of the case, and in 
letters from the RO.  The RO also attempted to inform the 
veteran of which evidence he was to provide to VA and which 
evidence the RO would attempt to obtain on his behalf, as 
noted in correspondence dated in December 2001, for example.  
Further, the Board finds that the RO met its duty to assist 
by making satisfactory efforts to ensure that all relevant 
evidence was associated with the claims file, noting that it 
contains the veteran's service medical records, private 
medical records, and VA treatment records.  The veteran was 
also given VA examinations in September 1998 and August 2002, 
as well as the opportunity to testify at a hearing on this 
appeal, which he declined in writing in December 1999.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific disability.  The 
ratings are intended, as far as can practicably be 
determined, to compensate for the average impairment of 
earning capacity resulting from such disability in civilian 
occupations.  38 U.S.C.A. § 1155.  Evaluation of a service-
connected disability requires review of the entire medical 
history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  
For an increased rating claim, however, the primary concern 
is the current level of disability.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  It is also necessary to evaluate 
the disability from the point of view of the veteran working 
or seeking employment, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
his favor.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.
The Board has reviewed the history of the veteran's service-
connected filariasis.   Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the current level of disability is of 
primary concern.  The veteran's recent medical records, 
therefore, are the most relevant to the claim now before the 
Board.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The pertinent evidence in this case includes VA treatment 
records dated from July 1994 to December 2002, VA examination 
reports dated in September 1998 and August 2002, private 
treatment records dated in January 1998, and written 
statements and argument submitted by the veteran and his 
representative.  In reaching its decision, the Board has 
carefully reviewed, considered and weighed the probative 
value of all of the relevant evidence of record.

The veteran's service-connected filariasis is currently 
assigned a 30 percent rating under 38 C.F.R. § 4.88b, 
Diagnostic Code (DC) 6305, for cases of lymphatic filariasis.  
Under governing law, a disability which has been continuously 
rated at or above any evaluation of disability for 20 or more 
years for VA compensation purposes may not be reduced except 
upon a showing that such rating was based on fraud, which is 
not the situation here.  See 38 U.S.C.A. § 110 (West 2002); 
38 C.F.R. § 3.951(b) (2002).  Because the veteran's 30 
percent disability rating for filariasis has been in effect 
since March 17, 1982, it is protected at that level from any 
decrease (although the rating may be increased if 
circumstances so warrant).

Prior to August 30, 1996, DC 6305 provided for the assignment 
of a 100 percent evaluation with evidence of initial 
infection with severe lymphangitis or lymphadenitis, or, 
where such was chronic with repeated recurrences and a 
tendency to severe multiple involvement of the extremities 
and genitalia or with severe lymphadenitis.  A 60 percent 
evaluation was warranted based on evidence of chronic 
filariasis with repeated recurrences and beginning permanent 
deformity of one or more extremities or genitalia or moderate 
lymphadenitis.  A 30 percent rating was warranted following 
any recurrence where such recurrence was symptomatic.  Where 
the symptoms had subsided following only one attack, a zero 
percent rating was warranted.  A note to the former DC 6305 
provided that ratings based on permanent deformity of an 
extremity or the genitalia may be assigned in combination, 
but not combined with the general ratings set out under DC 
6305.

Effective August 30, 1996, DC 6305 now provides that 
lymphatic filariasis warrants a 100 percent evaluation when 
the disease is active.  Thereafter, any residuals such as 
epididymitis or lymphangitis are to be rated under the 
appropriate system.  38 C.F.R. § 4.88b.  Although the 
veteran's disability was originally rated under the former 
criteria for DC 6305, his claim for an increased evaluation 
was received at the RO in July 1998.  Accordingly, only the 
new criteria for DC 6305 are applicable to the claim on 
appeal before the Board.  Cf.  Marcoux v. Brown, 9 Vet. App. 
289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

The Board observes that there is no record of active disease 
process in the veteran's medical records as relevant to this 
appeal.  The VA and private treatment records on file do not 
record any treatment for active filariasis.  The Board 
acknowledges that the September 1998 VA examiner listed a 
diagnosis of filariasis.  The August 2002 VA examiner, 
however, diagnosed only a history of filariasis and stated 
that the veteran did not have any active disease at that 
time.  He further indicated that a Wuchereria-Bancrofti thick 
blood serum test was required to confirm that there was no 
active disease, and then supplemented his report a week 
later, after the relevant test results were received, noting 
negative findings.  The Board observes that the September 
1998 VA examiner did not conduct any relevant testing to 
determine whether the veteran had active filariasis.   He did 
not, however, actually enter a finding of active disease in 
his report.  In light of all of this information, the Board 
holds that the August 2002 VA examiner's finding of no active 
disease is more probative on the matter.  Accordingly, with 
consideration of the fact that there is no record of recent 
treatment for active filariasis, the Board finds that an 
increased evaluation for the veteran's service-connected 
filariasis is not warranted under the requirements of the 
current DC 6305, as there is no competent medical evidence of 
active disease.  

The Board notes that it has reviewed other diagnostic codes 
that may apply to afford the veteran an increased evaluation 
for his service-connected filariasis.  No other diagnostic 
codes, however, are appropriate under the circumstances of 
this case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) 
(en banc).

The Board recognizes that in the absence of active 
filariasis, the veteran may still warrant a rating for its 
residuals, such as epididymitis or lymphangitis.  See 
38 C.F.R. § 4.88b, DC 6305.  

The current medical records on file make little reference to 
problems classified by medical personnel as the residuals of 
filariasis, with the main exception being a case of venous 
insufficiency of the left lower extremity.  This disability, 
however, has already been separately service-connected as a 
medical disorder secondary to filariasis, and it is currently 
assigned a 40 percent rating under 38 C.F.R. § 4.104, DC 
7120-7121.  DC 7120 is used to rate the level of disability 
from varicose veins, while DC 7121 is utilized to rate 
disability resulting from post-phelebitic syndrome of any 
etiology.  38 C.F.R. § 4.104.  

A review of the recent medical records on file reveals that 
the only current symptom that is possibly a residual of 
filariasis, and not already service-connected, is lymphedema.  
VA records document the veteran's intermittent complaints of 
swelling in the groin area.  A private physician reported in 
January 1998 that the veteran had fairly significant 
lymphedema that may relate to his previous filariasis.  The 
September 1998 VA examiner noted some swelling of an inguinal 
(groin) lymph node on evaluation, but the August 2002 VA 
examiner found only multiple, nontender, freely mobile lymph 
nodes in both groin areas.  The Board further observes that 
in August 1999, the veteran apparently underwent surgery to 
remove some of the groin lymph nodes. 

Evaluation of lymphedema as a possible residual of filariasis 
under the current DC 6305 requires consideration under the 
appropriate system.  There is no analogous disease under 
38 C.F.R. § 4.88b (for infectious diseases, immune disorders 
and nutritional deficiencies), but 38 C.F.R. § 4.104, DC 7121 
(for the cardiovascular system, rating post-phlebitic 
syndrome of any etiology) is highly applicable for rating 
lymphedema as an analogous disease.  See 38 C.F.R. § 4.21.  
As discussed previously, however, the veteran is already in 
receipt of a 40 percent rating under DC 7120-7121 for his 
service-connected filariasis residuals involving venous 
insufficiency in the left lower extremity.  Also, the Board 
observes that a 40 percent rating under DC 7121 already 
contemplates situations involving persistent edema.  

Evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited 
under VA law.  38 C.F.R. § 4.14.  The U.S. Court of Appeals 
for Veterans Claims has held that a claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  Accordingly, rating the veteran's 
apparently intermittent lymphedema as a separate residual of 
filariasis, in this case, would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  

In conclusion, the Board holds that, absent competent medical 
evidence of any other current and nonrated residuals of the 
veteran's service-connected filariasis, a new and separate 
evaluation for the same is not warranted at this time.

The Board has contemplated extraschedular evaluation, but 
finds that there has been no showing that this disability 
has: (1) caused marked interference with employment beyond 
the interference contemplated in the currently assigned 30 
percent rating; (2) necessitated frequent periods of 
hospitalization; or (3) otherwise rendered impracticable the 
regular schedular standards.  In the absence of factors 
suggesting an unusual disability picture, further development 
in keeping with the actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See 38 C.F.R. § 4.1; Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board has also considered the benefit of the doubt rule 
in this case, but as the preponderance of the evidence is 
against the veteran's claim, the evidence is not in 
equipoise, and there is no basis to apply it.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to an increased evaluation for filariasis is 
denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

